691 So. 2d 1184 (1997)
Marlene H. STAHL and Larry A. Stahl, Appellants,
v.
Eyliza J. EVANS as Next Friend of Patience Evans, a minor, Appellee.
No. 96-2073.
District Court of Appeal of Florida, Fourth District.
April 23, 1997.
Elizabeth M. Rodriguez of Kubicki Draper, Miami, for appellants.
Alan R. Burton, Fort Lauderdale, for appellee.
*1185 PER CURIAM.
We reverse the trial court's order setting aside a dismissal for failure to timely serve the complaint under Fla. R. Civ. P. 1070(i). The trial court's original order of dismissal was proper under Patterson v. Loewenstein, 686 So.2d 776,(Fla. 4th DCA 1997). Kozel v. Ostendorf, 629 So. 2d 817 (Fla.1993) is not controlling, since it does not pertain to a Rule 1.070(i) dismissal. The case is remanded to the trial court with directions to reinstate the dismissal.
POLEN, SHAHOOD and GROSS, JJ., concur.